Herbert, Judge.
1. The granting of a motion for a new trial is a final appealable order as provided in Section 2505.02 of the Revised Code, (Green v. Acacia Mutual Life Ins. Co., 156 OhioSt. 1, 45 O.O. 32, overruled; Youngstown Municipal Ry. Co. v. City of Youngstown, 147 OhioSt. 221, 34 O.O. 122, approved and followed.)
2. The trial court must specify in writing the causes for which a new trial is granted. (Section 2321.17, Revised Code.)
3. Where a jury determines that the independent concurrent negligence of one of two defendants was the proximate cause of the injury complained of, such defendant is not prejudiced by a verdict of the jury finding that the independent concurrent negligence of the other defendant was not a proximate cause of the injury.
Judgment reversed.
Zimmerman, Matthias and O’Neill, JJ., concur.
Taft, C. J., Schneider and Brown, JJ., concur in paragraph one of the syllabus (excepting its reference to the Youngstown case), in paragraph two of the syllabus and in the judgment.